Case 2:18-cv-00311-JES-UAM Document 92 Filed 01/25/19 Page 1 of 1 PagelD 659
FILED

onig JAN 25 PMI2: 9/7

€uls wre

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF
FLORIDA
SANDRA K. DRESSLER,
Plaintiff, Case No. 2:18-cv-311-FtM-99CM

-V-

U.S. DEPARTMENT OF EDUCATION;
BETSY DEVOS, in her official capacity

As Secretary of the U.S. Department of Education;
FLORIDA DEPARTMENT OF EDUCATION;
NAVIENT CORPORATION; NAVIENT
SOLUTIONS, LLC.; EDUCATION CREDIT
MANAGEMENT CORPORATION; PIONEER
CREDIT RECOVERY, INC.; EQUIFAX, INC.;
EQUIFAX INFORMATION SERVICES, LLC.;
and Does 1-10,

Defendants.

EXHIBITS TO
THRID AMENDED COMPLAINT

Plaintiff hereby submits her Exhibits to her Third Amended Complaint.
